Citation Nr: 1435154	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, prostate cancer, hiatal hernia and/or GERD, and residuals of a back injury.  

In September 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge in San Antonio, Texas.  A transcript of the hearing has been associated with the record on appeal.  

In October 2013, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

While the matter was in remand status, in a May 2014 rating decision, the AOJ granted service connection for GERD and assigned an initial 30 percent rating, effective October 31, 2007.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for hiatal hernia and/or GERD.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the appellant has disagreed with the initial rating or effective date assigned; therefore, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The Board notes that the appellant submitted a claim of entitlement to service connection for a heart disorder in August 2013.  A review of the available record contains no indication that the Agency of Original Jurisdiction (AOJ) has addressed this claim.  Thus, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and service connection for residuals of a back injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The record is in equipoise as to whether the appellant's active service involved duty or visitation in the Republic of Vietnam during the Vietnam era and, absent affirmative evidence to the contrary, he is legally presumed to have been exposed during such service to an herbicide agent.

2.  The record on appeal shows that the appellant has been diagnosed as having both diabetes mellitus and prostate cancer, and absent affirmative evidence to the contrary, these conditions are legally presumed to have been incurred in service as a result of herbicide exposure.  


CONCLUSIONS OF LAW

1.  Affording the appellant the benefit of the doubt, diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Affording the appellant the benefit of the doubt, prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2013); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

VA regulations further provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus and prostate cancer.  See 38 C.F.R. § 3.309(e) (2013).

In this case, the appellant's service department records show that his official duty stations did not include Vietnam.  Additionally, in April 2008, the service department indicated that there were no records of the appellant having served in Vietnam.  However, during his September 2013 Board hearing, the appellant testified that, while he was stationed at Hickam Air Force Base, Hawaii, he had had a 90-day temporary tour of duty (TDY) in Vietnam from February 1970 to May 1970.  In light of the appellant's testimony, the Board remanded the matter for the purpose of obtaining the appellant's entire service personnel file.  

In November 2013, the service department provided the appellant's personnel file, which contains performance reports noting that the appellant had had "frequent TDY assignments to Southeast Asia" between March 1969 and June 1970.  Although the appellant's personnel records do not specify the locations in Southeast Asia of each of his TDY assignments in 1969 and 1970, given his credible hearing testimony to the effect that he had at least one TDY in Vietnam, the Board finds that the evidence is in equipoise as to whether the appellant's overseas service involved duty or visitation in Vietnam during the Vietnam era.  Given this finding, and absent affirmative evidence to the contrary, the appellant is legally presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The record on appeal also contains multiple post-service clinical records clearly establishing that the appellant has been diagnosed as having both diabetes mellitus and prostate cancer.  As noted above, both of these diseases are deemed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, the appellant's diabetes mellitus and prostate cancer are therefore legally presumed to be due to exposure to an herbicide agent in Vietnam.  Accordingly, service connection is warranted for diabetes mellitus and prostate cancer.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for prostate cancer is granted.

REMAND

The appellant also seeks service connection for peripheral neuropathy of the bilateral upper and lower extremities and residuals of a low back injury.  In October 2013, the Board remanded these issues to the AOJ for additional evidentiary development, to including obtaining any additional service treatment records as well as post-service treatment records from military medical facilities.  The record currently available to the Board indicates that the AOJ did not comply with the Board's remand instructions.  Thus, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998). 

In its October 2013 remand, the Board noted that the appellant's service treatment records appeared to be incomplete.  In particular, it was noted that, but for his November 1967 military enlistment medical examination report, service treatment records dated prior to 1981 were largely missing.  In that regard, the Board noted that the appellant had reported that he had been in an automobile accident in 1974 during which he sustained a back injury; he has recalled being hospitalized for at least two weeks following the accident at Wilford Hall Medical Center at Lackland Air Force Base.  The Board noted that records of this period of hospitalization were not of record, nor did the record contain a military retirement medical examination.  

In light of these facts, the Board remanded the matter in October 2013 for the purpose of undertaking the necessary efforts to obtain them.  VA's statutory duty to assist includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency and that VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

The record currently available to the Board indicates that the AOJ sis nor undertake the necessary efforts to obtain additional service treatment records.  Additionally, there is no indication that AOJ complied with the notification requirements set forth at 38 C.F.R. § 3.159(e).  

Similarly, the record appears to remain incomplete with respect to post-service clinical records.  The appellant has reported that he has received ongoing treatment at the Wilford Hall Medical Center and the Brooke Army Medical Center since his separation from service.  Again, the record currently available to the Board indicates that the AOJ did not undertake the necessary efforts to ensure that complete records from these facilities have been obtained, nor is there any indication that AOJ complied with the notification requirements set forth at 38 C.F.R. § 3.159(e).  

Finally, given the Board's decision above granting service connection for diabetes mellitus, and in light of the appellant's contentions to the effect that he believes he has peripheral neuropathy of the upper and lower extremities secondary to diabetes mellitus, the Board finds that a VA medical examination is necessary in connection with this claim.  38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC) or other appropriate repository of records and request the appellant's complete service treatment records, to include any records corresponding to a period of hospitalization at the Wilford Hall Medical Center in 1974.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.  

2.  The AOJ should contact the Wilford Hall Medical Center at Lackland Air Force Base or other appropriate repository of records and request (1) all clinical records corresponding to a two week period of hospitalization the appellant reports spending at that facility in 1974; and (2) all clinical records corresponding to the appellant for the period from January 1988 to the present.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.  

3.  The AOJ should contact the Brooke Army Medical Center and request all clinical records pertaining to the appellant for the period from January 1988 to the present.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.  

4.  The AOJ should obtain complete clinical records from the South Texas VA Healthcare System, including the Audie Murphy VAMC, for the period from September 2013 to the present.  

The AOJ should only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).  All efforts must be documented in the record.  

5.  The appellant should also be afforded a VA medical examination for the purposes of determining the nature and etiology of any current peripheral neuropathy of the upper and lower extremities.  Access to relevant records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant currently has peripheral neuropathy of upper and/or lower extremities.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that any peripheral neuropathy identified on examination is causally related to or aggravated by the appellant's service-connected diabetes mellitus.  A complete rationale must be given for any opinion offered.

5.  After the development requested has been completed, and after conducting any additional development deemed necessary based on the additional evidence received as a result of his REMAND, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the appellant and his representative with a supplemental statement of the case, and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


